                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NORTH CAROLINA FARM BUREAU )
MUTUAL INSURANCE COMPANY, )
INC. as subrogee of RONALD              )
WESLEY BASSETT and LISA                 )
BASSETT d/b/a BASSETT RACING )
and as subrogee of BASSETT GUTTERS )
AND MORE, INC.,                         )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )                        1:19CV513
                                        )
STRICKLAND’S AUTO & TRUCK               )
REPAIRS, INC.,                          )
                                        )
       Defendant-Third Party Plaintiff, )
                                        )
       v.                               )
                                        )
RONALD WESLEY BASSETT,                  )
LISA BASSEEETT, BASSETT                 )
GUTTERS AND MORE, INC., and BR )
RACING, LLC,                            )
                                        )
       Third-Party Defendants.          )


              MEMORANDUM OPINION AND RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE

       This matter is before the Court on a motion for partial summary judgment by Plaintiff

North Carolina Farm Bureau Mutual Insurance Company, Inc. (“Farm Bureau”), as subrogee

of Ronald Wesley Bassett and Lisa Bassett d/b/a Bassett Racing (“Bassett Racing”) and as

subrogee of Bassett Gutters and More, Inc. (“Bassett Gutters”).1 (Docket Entry 20.) Also


1
 Ronald and Lisa Bassett, Bassett Racing and Bassett Gutters are collectively referred herein as the
“the Bassetts”.




      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 1 of 32
before the Court is Defendant-Third Party Plaintiff Strickland’s Auto & Truck Repairs, Inc.’s

(“Strickland’s Auto”) motion for summary judgment. (Docket Entry 27.) Responses have

been filed and the matters are ripe for disposition. A brief telephone hearing was held in this

matter on February 17, 2021. For the reasons that follow, the undersigned will recommend

that Farm Bureau’s partial motion for summary judgment be granted in part and denied in

part, and Strickland’s Auto’s motion for summary judgment be granted in part and denied in

part.

I.       PROCEDURAL BACKGROUND

         On May 15, 2019, Farm Bureau commenced this action against Strickland’s Auto

asserting its subrogation rights acquired from insurance payments to the insured—the

Bassetts—pursuant to their insurance agreements. (See Complaint ¶¶ 55-60, Docket Entry 1.)

In its complaint, Farm Bureau alleges three causes of action: (1) negligence, (2) negligence (res

ipsa loquitur), and (3) breach of warranty/contract under common law and the Uniform

Commercial Code (“UCC”) as codified in North Carolina and Virginia.2 (Id. ¶¶ 61-102.) On

June 10, 2019, Strickland’s Auto filed an answer and third-party complaint against Ronald and

Lisa Bassett, Bassett Gutters, and BR Racing, LLC. (Answer/Third-Party Compl. (hereinafter

“Answer”), Docket Entry 8.)

         In their Answer, Strickland’s Auto asserts a number of affirmative defenses. (Id. at 12-

16.)3 Of note, Strickland’s Auto asserts that the settlement resolving the litigation between



2
  Codified in North Carolina as N.C. Gen. Stat. §§ 25-2-714 to -715, and in Virginia as Va. Code Ann.
§§ 8.2-714 to -715. Both sets of statutes contain identical language.
3
  All citations in this recommendation to documents filed with the Court refer to the page numbers
located at the bottom right-hand corner of the documents as they appear on CM/ECF.
                                                 2


        Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 2 of 32
the Bassetts and Strickland’s Auto (“the Bassett Action”)4 includes a release from Farm

Bureau’s subrogation claim. (Id. at 12-13; see also Release (“the Release”), Ex. 3 to Ans., Docket

Entry 8-3.) Farm Bureau filed a motion for partial summary judgment on Strickland’s Auto’s

First, Third, and Fourth affirmative defenses5 on April 16, 2020. Strickland’s Auto filed a

motion for summary judgment on July 8, 2020.

II.    FACTUAL BACKGROUND

A.     The Underlying Incident

       Ronald and Lisa Bassett owed property in Winston-Salem, North Carolina where they

operated Bassett Racing and Bassett Gutters. (Compl. ¶¶ 13, 15, 17; Barry Fountain Affidavit

¶¶ 2-3, Docket Entry 22.) On the Bassett’s property, there was a large metal building (“the

Garage”) where the Bassetts and Bassett Racing stored and maintained race cars and

specialized machines, tools, supplies, equipment, parts, and other personal property. (Compl.

¶ 16; Fountain Aff. ¶ 4.) In or around May 2016, Bassett Gutters owned a 2005 Freightliner

tractor (“the Tractor”) that was used by the Bassetts to haul race cars, equipment, parts, and

supplies. (Compl. ¶ 18; Fountain Aff. ¶ 7.)

       In or about April 2016, the Tractor engine became inoperable. (Compl. ¶ 24.) Ronald

Bassett agreed to purchase a used replacement engine from Strickland’s Auto, and both further

agreed that Strickland’s Auto would perform the necessary labor to remove the inoperable

engine and install the replacement engine in the Tractor (the “Transaction”). (Id. ¶¶ 25-29.)


4
  See Bassett v. Strickland’s Auto & Truck Repairs, Inc., Civil No. 17-cv-590-WO-JLW (M.D.N.C. 2017).
The complaint in the Bassett Action has been filed in the instant matter (see Docket Entry 8-2) and
will be referred to as “the Bassett Action Complaint.”
5
  Strickland’s Auto’s First, Third, and Fourth affirmative defenses are further described in Part IV of
the Recommendation herein.
                                                  3


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 3 of 32
To memorialize the agreement, Ronald Bassett signed a Repair Order on April 13, 2016.

(Repair Order, Docket Entry 1-1.) The Repair Order included the following language: “60

Day WARRANTY Against Major Engine Failure Warranty does not include oil leaks, tow

bills, downtime or labor. For warranty to be applicable engine must be returned to Strickland’s

Auto & Truck.” (Id.)

       Once the engine replacement was completed, on April 29, 2016, Ronald Bassett and

Shane Hendricks, a friend and/or agent of the Bassetts, retrieved the Tractor from Strickland’s

Auto and drove it back to the Bassetts’ property, parking the tractor outside of the Garage.

(Comp. ¶¶ 39-40; Bassett Gutters’ Interrog. Resp. No. 6, Docket Entry 27-6 at 5; Ronald

Bassett’s Interrog. Resp. No. 5, Docket Entry 27-7 at 4.) On May 20, 2016, Ronald Bassett

washed and moved the Tractor into the Garage. (Compl. ¶ 41; Ronald Bassett’s Interrog.

Resp. No. 7, Docket Entry 27-7 at 5.) Within an hour of the Tractor being moved into the

Garage, there was an explosion on the Bassett property, and the resulting fire consumed the

Garage. (Compl. ¶ 42.) There were neighbors who heard the explosion, but no one was in

the Garage at the time of the fire. (Id. ¶ 44; Ronald Bassett’s Interrog. Resp. No. 9, Docket

Entry 27-7 at 7.) The fire destroyed the Tractor, the Garage, and personal property inside the

Garage belonging to the Bassetts. (Compl ¶ 47.) The Bassetts never returned the Tractor

engine to Strickland’s Auto. (See id. ¶ 95.)

       At the time of the underlying incident, Farm Bureau was the insurance provider for the

Bassetts. (Compl. ¶¶ 2-3, 55.) Specifically, Farm Bureau issued a business automobile

insurance policy to Bassett Gutters, and a commercial lines and commercial property insurance

policy to Ronald and Lisa Bassett and Bassett Racing. (Fountain Aff. ¶¶ 5, 6; Insurance


                                               4


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 4 of 32
Policies, Docket Entries 22-1, 22-2.) Pursuant to their insurance policies, Farm Bureau paid

the Bassetts $746,063.59 for losses incurred from the fire. (Fountain Aff. ¶ 10.) Three separate

payments were made by check to the Bassetts dated June 2, 2016, June 21, 2016, and August

1, 2016. (See id.; Farm Bureau Checks, Docket Entry 22-3.) The Bassetts’ total claimed

damages, however, were in excess of the limits of the business automobile and the commercial

lines property insurance policies issued by Farm Bureau. (Fountain Aff. ¶ 11.) Thus, Farm

Bureau’s payment to the Bassetts partially, not fully, compensated the Bassetts for their

damages arising from the fire. (Compl. ¶ 58.)

B.     The Settlement from the Bassett Action

       On June 27, 2017, the Bassetts filed a complaint in this Court against Strickland’s Auto

to initiate the Bassett Action. (Bassett Action Complaint, Docket Entry 8-2.)6 The Bassetts

alleged that the fire occurred as a result of Strickland’s Auto’s work on the Tractor, asserting

similar negligence and breach of warranty claims against Strickland’s Auto as Farm Bureau

asserts in this action. (Id. ¶¶ 58-105.) Farm Bureau was not a party to the Bassett Action, but

its attorneys did participate in some aspects of the litigation, including attending some

depositions and participating telephonically at mediation. (Fountain Aff. ¶ 13.) However,

Farm Bureau never formally intervened in the Bassett Action.

       After some discovery and mediation, the parties in the Bassett Action agreed to settle,

and pursuant to the settlement, Strickland’s Auto paid the Bassetts $900,000.00 in exchange

for dismissal of the Bassett Action and Release of all claims (“the Release”). (Release, Docket


6
 The named Plaintiffs in the Bassett Action were Ronald and Lisa Bassett, Bassett Gutters, and BR
Racing, LLC. “Ronald Wesley Bassett and Lisa Bassett d/b/a Bassett Racing” was not a named
plaintiff in the Bassett Action.
                                                5


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 5 of 32
Entry 8-3.) The first paragraph of the Release includes a release and discharge of Strickland’s

Auto:

               of and from any and all actions, causes of action, claims,
               demands, damages, costs, loss of services, loss of consortium,
               expenses, compensation, and all consequential damage on
               account of, or in any way growing out of, any and all known and
               unknown personal injuries and damages resulting or to result
               from an incident/fire that occurred on or about the 20th day of
               May, 2016, in the City of Winston-Salem, Forsyth County, North
               Carolina.

(Id. at 1.) The third paragraph of the Release includes the following language:

               It is further agreed that the [Bassetts] shall pay or cause to be paid
               any and all valid liens against these funds out of these funds
               whether such lien arises by operation of law, agreement, or
               otherwise, including but not limited to North Carolina Farm
               Bureau Mutual Insurance Company’s property damages
               subrogation claim . . . .

(Id.)

         The Bassetts accepted the settlement and cashed the check, dismissing the case with

prejudice. (Bassett Action Stipulation of Dismissal, Docket Entry 8-4.) Included with the

settlement check was an enclosure letter stating the following: “[t]he settlement funds are also

provided to you . . . with the understanding that all outstanding liens are to be satisfied out of

the funds, including the lien of North Carolina Farm Bureau Mutual Insurance Company, as

set forth in the Release.” (Enclosure Letter, Docket Entry 27-9.)

III.     SUMMARY JUDGMENT STANDARD OF REVIEW

         Summary judgment is appropriate when there exists no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Zahodnick

v. Int’l Bus. Machs. Corp., 135 F.3d 911, 913 (4th Cir. 1997). The party seeking summary


                                                 6


        Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 6 of 32
judgment bears the initial burden of coming forward and demonstrating the absence of a

genuine issue of material fact. Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991) (citing Celotex v. Catrett, 477 U.S. 317, 322 (1986)). Once the moving party has met its

burden, the non-moving party must then affirmatively demonstrate that there is a genuine

issue of material fact which requires trial. Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). There is no issue for trial unless there is sufficient evidence favoring

the non-moving party for a fact finder to return a verdict for that party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986); Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 817

(4th Cir. 1995). Thus, the moving party can bear his burden either by presenting affirmative

evidence or by demonstrating that the non-moving party’s evidence is insufficient to establish

his claim. Celotex, 477 U.S. at 331 (Brennan, dissenting).

       When making the summary judgment determination, the Court must view the

evidence, and all justifiable inferences from the evidence, in the light most favorable to the

non-moving party. Zahodnick, 135 F.3d at 913; Halperin v. Abacus Tech. Corp., 128 F.3d 191, 196

(4th Cir. 1997). However, the party opposing summary judgment may not rest on mere

allegations or denials, and the court need not consider “unsupported assertions” or “self-

serving opinions without objective corroboration.” Evans v. Techs. Applications & Serv. Co., 80

F.3d 954, 962 (4th Cir. 1996); Anderson, 477 U.S. at 248-49. “When faced with cross-motions

for summary judgment, the court must review each motion separately on its own merits to

determine whether either of the parties deserves judgment as a matter of law.” Rossignol v.

Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (internal quotations and citation omitted).




                                                 7


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 7 of 32
IV.    DISCUSSION

       A. Farm Bureau’s Partial Motion for Summary Judgment

       Farm Bureau moves for partial summary judgment on Strickland’s Auto’s First,

Second, and Third affirmative defenses. (Docket Entry 20.) Strickland’s Auto’s First

affirmative defense alleges that the Release (in the Bassett Action), signed by the Bassetts and

in exchange for paying all valid liens, bars Farm Bureau from pursuing its claims. (Answer at

12-13, Docket Entry 8.) Strickland’s Auto’s Second affirmative defense alleges accord and

satisfaction as a bar to Farm Bureau’s claims. (Id. at 13.) Next, Strickland’s Auto’s Third

Affirmative Defense alleges that, due to the Bassetts’ settlement, the laws of subrogation and

its equitable principles act as a complete bar to Farm Bureau’s claim. (Id. at 13-14.) Farm

Bureau contends that it is subrogated to the Bassetts’ rights against Strickland’s Auto as a result

of Farm Bureau’s payments made under the insurance policies. (Docket Entry 21 at 5-6.)

Thus, neither the Bassetts’ acceptance of a settlement with Strickland’s Auto, the Release, nor

any defenses predicated thereon are effective to waive Farm Bureau’s subrogation rights. (Id.

at 6-12.)

               1. Farm Bureau’s Subrogation Rights

       “Subrogation permits an insurer to step into the shoes of its insured to recover from a

third-party who is liable for any amounts paid by the insurer to the insured.” Atl. Specialty Ins.

Co. v. Blue Cross & Blue Shield of N. Carolina, No. 1:19CV343, 2020 WL 5366287, at *6




                                                8


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 8 of 32
(M.D.N.C. Sept. 8, 2020) (unpublished).              North Carolina law7 has recognized both

conventional and equitable subrogation:

               The general rule is that upon payment of a loss, pursuant to the
               terms of its contract of insurance, the insurer, or insurers in the
               case of coinsurance, are entitled to be subrogated pro tanto to
               any right of action which the insured may have against a third
               party whose negligence or wrongful act caused the loss. The right
               of an insurer to be thus subrogated to the rights of
               the insured may be either the right of conventional subrogation–
               –that is, subrogation by agreement between the insurer and
               the insured––or the right of equitable subrogation, by operation
               of law, upon the payment of the loss.

Milwaukee Ins. Co. v. McLean Trucking Co., 256 N.C. 721, 726, 125 S.E.2d 25, 29 (1962). See also

N. Carolina Ins. Guar. Ass’n v. Century Indem. Co., 115 N.C. App. 175, 188, 444 S.E.2d 464, 472

(1994) (defining equitable subrogation as “a device . . . to compel the ultimate discharge of an

obligation by him who in good conscience ought to pay it and arises when one person has

been compelled to pay a debt which ought to have been paid by another and for which the

other was primarily liable.”) (internal quotations and citation omitted). North Carolina law

recognizes “well-settled law that an insurer paying a loss by fire under the obligations of its

policy is entitled to subrogation to the rights of insured against persons whose fault or

negligence caused the loss, to the extent of the loss paid . . . under equitable principles.” Gen.

Ins. Co. of Am. v. Faulkner, 259 N.C. 317, 324, 130 S.E.2d 645, 651 (1963).

       Generally, “there is no right to subrogation until the insurance is paid, and that when

the right once attaches it cannot be destroyed or extinguished by a release or discharge



7
 Choice of law principles appear to be undisputed as both parties apply North Carolina law to the
claims herein, and do not assert otherwise. The undersigned thus applies North Carolina law to this
recommendation.
                                                 9


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 9 of 32
executed by the insured.” Powell & Powell v. Wake Water Co., 171 N.C. 290, 88 S.E. 426, 430

(1916). Thus, “a tort-feasor may not defeat an insurance carrier’s subrogation rights when he

has knowledge of the subrogated claim and thereafter secures a consent judgment or release

from the injured or damaged party.” State Farm Mut. Auto. Ins. Co. v. Blackwelder, 103 N.C.

App. 656, 658, 406 S.E.2d 301, 302 (1991) (citation omitted), aff’d, 332 N.C. 135, 418 S.E.2d

229 (1992). See also Nationwide Mut. Ins. Co. v. Canada Dry Bottling Co., 268 N.C. 503, 508, 151

S.E.2d 14, 17 (1966); Nationwide Mut. Insurance Co. v. Spivey, 259 N.C. 732, 734, 131 S.E.2d 338,

340 (1963); Phillips v. Alston, 257 N.C. 255, 259, 125 S.E.2d 580, 583 (1962). However, “if an

insured settles with or releases a wrongdoer from liability for a loss before payment of the loss

has been made by the insurance company, the insurance company’s right of subrogation

against the wrongdoer is thereby destroyed.” Markham v. Nationwide Mut. Fire Ins. Co., 125

N.C. App. 443, 449, 481 S.E.2d 349, 353 (1997) (emphasis added) (internal quotations and

citation omitted); see also Lexington Ins. Co. v. Tires Into Recycled Energy and Supplies, Inc., 136 N.C.

App. 223, 522 S.E.2d 798 (1999); Hilley v. Blue Ridge Insurance Co., 235 N.C. 544, 549, 70 S.E.2d

570, 574 (1952). This follows the principle that an insurer’s subrogation rights may not be

greater than the rights of the insured. Fid. Ins. Co. v. Atl. Coast Line R. Co., 165 N.C. 136, 80

S.E. 1069, 1070 (1914). The Supreme Court in North Carolina explained:

                While an insurer, who has paid a loss to the insured, is subrogated
                to the rights of the latter, as against tort-feasors responsible for
                the destruction of the property insured, yet the underwriter
                [insurer] does not and cannot acquire by subrogation any rights
                which the assured himself could not enforce. There is no privity
                or legal relation between the insurer and the tort-feasor, and every
                right the former can possibly acquire must come through the
                insured, and is subject to every defense and limitation which
                could be interposed against the owner of the property. The rights


                                                   10


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 10 of 32
               of the underwriter [insurer] cannot be greater nor different than
               those of the insured.

Id. (citation omitted). See also Allstate Insurance Co. v. Old Republic Insurance Co., 49 N.C. App. 32,

38, 270 S.E.2d 510, 514 (1980) (insurer may not be subrogated to greater rights than possessed

by insured).

       As a threshold matter, the undersigned finds it appropriate to first address Strickland’s

Auto’s argument regarding the existence of subrogation rights pertaining to BR Racing, LLC.

(See Docket Entry 30 at 7-8.) In its reply brief, Strickland’s Auto contends that “Farm Bureau

has not set forth facts to establish, as a matter of law, a subrogation interest for BR Racing,

LLC’s claims. . . .” and “[t]herefore, Farm Bureau is not subrogated to the rights of BR Racing,

LLC for its alleged damages arising out of the fire and cannot assert that its subrogation

interest includes BR Racing, LLC’s damages alleged in the Bassetts’ Lawsuit.”                     (Id.)

Strickland’s Auto relies on the fact that Farm Bureau did not issue an insurance policy directly

to the entity BR Racing, LLC and that Farm Bureau did not issue any payment directly to the

entity BR Racing, LLC after the fire. (See Insurance Policies, Docket Entries 22-1, 22-2; Farm

Bureau Checks, Ex. C, Docket Entry 22-3.) Farm Bureau argues that Strickland’s Auto’s

attempts to create a material distinction between BR Racing, LLC and Bassett Racing, which

have largely been treated the same for purposes of this litigation, are further efforts to avoid

liability. (Docket Entry 32 at 2.) During the telephone hearing, Farm Bureau’s counsel

conceded, which the Court’s record reflects, that Farm Bureau’s relevant insurance policy is

issued to Ronald and Lisa Bassett d/b/a Bassett Racing. (See Insurance Policy, Docket Entry

22-2.) Counsel further indicated that payment was not issued to BR Racing, LLC, but instead

to the Bassetts “d/b/a Bassett Racing” pursuant to the policy. Strickland’s Auto’s counsel
                                                  11


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 11 of 32
argued that these are distinct legal entities and ultimately BR Racing, LLC incurred the majority

of the loss in the fire, but was not an entity insured by Farm Bureau.

        After consideration of the record before the Court and the parties’ arguments, the

undersigned concludes that the claims related to any purported subrogation interests of

“Ronald Wesley Bassett and Lisa Bassett d/b/a Bassett Racing” cannot be determined at this

juncture because there are genuine issues of material fact as to whether any such subrogation

interest exists. While Farm Bureau argues that Ronald Wesley Bassett and Lisa Bassett d/b/a

Bassett Racing and BR Racing, LLC are essentially the same entity, general legal characteristics

of joint ventures/partnerships8 and limited liability companies do not support Farm Bureau’s

arguments. Ronald and Lisa Bassett d/b/a Bassett Racing is akin to Ronald and Lisa Bassett

acting as joint venturers or partners, and doing business as Bassett Racing. However, “[u]se

of the words ‘doing business as’ does not create an entity distinct from the individual[s],” see

Haynie v. Cobb, 207 N.C. App. 143, 145, 698 S.E.2d 194, 196 n.1 (2010) (citation omitted), in

which such joint individuals would generally otherwise remain personally liable. See Alexander

v. Diversified Ace Servs. II, AJV, No. 1:11CV725, 2014 WL 502496, at *7 (M.D.N.C. Feb. 7,

2014) (citing N.C. Gen. Stat. § 59-45(a) (2013)) (“With limited exceptions, all partners are

jointly . . . liable for the acts and obligations of a partnership formed under North Carolina

law. A joint venture operates similarly, in that the torts of one member of a joint venture may



8
  A joint venture “is an association of persons with intent, by way of contract, express or implied, to
engage in and carry out a single business adventure for joint profit[.]” Pike v. Wachovia Bank & Tr.
Co., 274 N.C. 1, 8, 161 S.E.2d 453, 460 (1968). “A joint venture is a kind of partnership and is
governed by substantially the same rules that govern partnerships.” New Friendship Used Clothing
Collection, LLC v. Katz, No. 16 CVS 14819, 2017 WL 3601714, at *10 (N.C. Super. Aug. 18, 2017)
(citation omitted) (unpublished).
                                                  12


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 12 of 32
be imputed to another member of the same joint venture.”). To the contrary, “[a]n LLC is a

statutory form of business organization . . . that combines characteristics of business

corporations and partnerships.” S. Shores Realty Servs., Inc. v. Miller, 251 N.C. App. 571, 584,

796 S.E.2d 340, 351 (2017) (internal quotations and citation omitted). “[A]s its name implies,

limited liability of the entity’s owners, often referred to as ‘members,’ is a

crucial characteristic of the [limited liability company] form, giving members the same limited

liability as corporate shareholders.” Hamby v. Profile Prods., L.L.C., 361 N.C. 630, 636, 652

S.E.2d 231, 235 (2007).

       During the hearing, Farm Bureau’s counsel states that Farm Bureau possibly insured

Ronald and Lisa Bassett d/b/a Bassett Racing prior to 2013, at which time BR Racing, LLC

was formed, and such change was never corrected with the insurance documents. Ultimately,

while further development of the record may establish with greater certainty that these two

entities are in fact one in the same (or one being an extension of the other), the record now

before the Court does not do so. Therefore, as there are genuine issues of material fact as to

whether any such subrogation interest exists pertaining to “Ronald Wesley Bassett and Lisa

Bassett d/b/a Bassett Racing,” the Court’s remaining analysis regarding the parties’ cross-

motion arguments on Strickland’s Auto’s affirmative defenses relate solely to the subrogation

interests pertaining to Bassett Gutters.9



9
 With regard to Strickland’s Auto’s arguments seeking dismissal of Farm Bureau’s negligence,
negligence (res ispa loquitur) and breach of warranty/contract claims, the Court’s conclusion remains
the same irrespective of whether Farm Bureau establishes a subrogation interest for “Ronald and
Lisa Bassett d/b/a Bassett Racing.” This is because Farm Bureau has been subrogated to the rights
of Bassett Gutters, and any additional subrogation rights would not alter the Court’s analysis. Thus,
as further explained herein, Farm Bureau’s first cause of action should not be dismissed, its second
                                                 13


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 13 of 32
        Here, Farm Bureau issued three payments to the Bassetts on June 2, 2016; June 21,

2016; and August 1, 2016, respectively. (Fountain Aff. ¶ 10, Docket Entry 22.) Therefore,

Farm Bureau’s subrogation rights for the full amount of the losses paid to the Bassetts

($746,063.59), arose and existed not later than August 1, 2016, the date of the last payment

under the insurance policies. At that point, Farm Bureau was subrogated to the Bassetts’ rights

as they existed at the time of the last payment, and the Bassetts could not subsequently modify

or waive such rights. Hinson v. Davis, 220 N.C. 380, 17 S.E.2d 348, 350 (1941) (“This

subrogated right in the insurance carrier could not by any act of the employer be altered or

changed. Any modification or waiver of rights under subrogation to be effectual must be made

by the subrogee and not by the subrogor.”).

                 2. Strickland’s Auto’s First, Second, & Third Defenses

        Strickland’s Auto’s First, Second, and Third Affirmative Defenses are based upon

actions of the Bassetts after the payments were issued by Farm Bureau. More specifically, the

Bassetts’ settlement of the Bassett Action (of which Farm Bureau was not a party) and the

timing of the Release occurred in May 2019, nearly three years after Farm’s Bureau’s

subrogation rights were effective. (See Release, Docket Entry 8-3.) Thus, the settlement and

Release could not have waived Farm Bureau’s subrogation rights because the actions of the

Bassetts could not, three years later, alter Farm Bureau’s rights. Hinson, 220 N.C. at 380, 17

S.E.2d at 350.




cause of action still fails as a matter of law, and its third cause of action has issues reserved for the
jury.
                                                    14


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 14 of 32
       Moreover, Farm Bureau correctly argues that Strickland’s Auto cannot defend the

instant action based on the Release where it had actual knowledge of Farm Bureau’s

subrogation rights prior to execution of the Release. Blackwelder, 103 N.C. App. at 658, 406

S.E.2d at 302. In its briefing, Strickland’s Auto itself acknowledges its awareness of Farm

Bureau’s payments to the Bassetts when Strickland’s Auto negotiated its settlement with the

Bassetts. (See Docket Entry 25 at 11 (“Strickland was aware of Farm Bureau’s payments[.]);

see also Ronald Bassett’s Interrog. Resp. Nos. 17-18, Docket Entry 25-5 at 14-15.).)

Furthermore, the very document on which Strickland’s Auto relies to defeat Farm Bureau’s

claims—the Release—specifically refers to Farm Bureau’s claims. (See Release at 1, Docket

Entry 8-3 (“It is further agreed that the [Bassetts] shall pay or cause to be paid any and all valid

liens against these funds . . . including but not limited to North Carolina Farm Bureau Mutual

Insurance Company’s property damages subrogation claim . . . .”).) Thus, “[a]fter the

[Bassetts] received [partial] payment [from Farm Bureau] under [the insurance] polic[ies],

[Strickland’s Auto], having knowledge of this fact, cannot defeat [Farm Bureau’s right to

subrogation[] by any settlement with the [Bassetts].” Canada Dry, 268 N.C. at 508, 151 S.E.2d

at 17; Wichnoski v. Piedmont Fire Prot. Sys., LLC, 251 N.C. App. 385, 397, 796 S.E.2d 29, 38-39

(2016) (“Because all third-party defendants in the present case know of [insurer’s]

subrogation rights as a result of [insurer’s] efforts to intervene in the action, a settlement

between Plaintiffs and some or all of the defendants would not necessarily preclude [insurer]

from asserting its subrogation rights against the defendants.”); Blackwelder, 103 N.C. App. at

658, 406 S.E.2d at 302. Therefore, Strickland’s Auto’s First and Third Affirmative Defenses




                                                15


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 15 of 32
related to settlement, release, and Farm Bureau’s subrogation rights pertaining to Bassett

Gutters should be dismissed.

       Similarly, Strickland’s Auto’s Second Affirmative Defense alleging accord and

satisfaction as a bar to Farm Bureau’s claims should be dismissed. It, too, is premised on the

Bassetts’ acceptance of the settlement in the Bassett Action after Farm Bureau issued payments

to the Bassetts under the insurance policies. North Carolina law defines accord as “an

agreement whereby one of the parties undertakes to give or perform, and the other to accept,

in satisfaction of a claim, liquidated or in dispute, and arising either from contract or from tort,

something other than or different from what he is, or considers himself, entitled to[,] ” and

satisfaction—“the execution, or performance, of such an agreement.” Dobias v. White, 239

N.C. 409, 413, 80 S.E.2d 23, 27 (1954) (internal quotations and citation omitted). The

“agreement” here is the settlement in the Bassett Action between the Bassetts and Strickland’s

Auto, in which Farm Bureau participated but was not a party. The North Carolina Supreme

Court has held that “[a]ny ‘accord, settlement and satisfaction’ between the [insured] and the

defendant . . . effected no rights to which the [insurer] . . . had been subrogated, and could not

be properly pled as a defense to an action by . . . the [insurance] company against the

defendant.” Hinson, 220 N.C. at 380, 17 S.E.2d at 350. The injured party in the pending

matter, Farm Bureau, is not the injured party in the Bassett Action, and is thus not barred

under the doctrine of accord and satisfaction.          Therefore, Strickland’s Auto’s Second

Affirmative Defense should also be dismissed.

       Strickland’s Auto’s arguments to the contrary are unpersuasive. It first argues that

Farm Bureau is bound by the Release because Farm Bureau has no greater rights than the


                                                16


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 16 of 32
Bassetts. (Docket Entry 25 at 7-8, 15.) While is it true that the insurer’s subrogation rights

cannot be greater than the rights of the insured, see Fid. Ins. Co., 165 N.C. 136, 80 S.E. at 1070,

what is nevertheless crucial to this determination of the type of rights acquired is the time at

which such rights were acquired. The right of subrogation generally arises at the time the

insurer makes payment to the insured, Milwaukee Ins. Co., 256 N.C. at 726, 125 S.E.2d at 29,

and at such time, the insurer is “subrogated to all the rights existing in favor of the [insured]

against defendant[.]” Hinson, 220 N.C. 380, 17 S.E.2d at 350. Here, Farm Bureau is only

subject to any defenses—in particular here, settlement, release, and accord and satisfaction—

against the Bassetts that would have accrued before the right of subrogation arose by payment

of the insurance proceeds. No such defenses existed at the time Farm Bureau’s subrogation

rights arose. And the Bassetts’ subsequent actions after Farm Bureau’s subrogation rights

arose did not alter those rights. See Powell & Powell, 171 N.C. at 290, 88 S.E. at 430 (“[W]hen

the [subrogation] right once attaches it cannot be destroyed or extinguished by a release or

discharge executed by the insured.”). Strickland’s Auto’s argument thus fails.

       Next, Strickland’s Auto argues that Farm Bureau should be estopped from pursuing its

subrogation rights against Strickland’s Auto. (Docket Entry 25 at 8-11.) “‘Estoppel’ is

an affirmative defense that a party must state affirmatively in responsive pleading.” NOA,

LLC v. El Khoury, No. 5:14-CV-114-FL, 2017 WL 11566799, at *6 (E.D.N.C. Sept. 5, 2017)

(citing Fed. R. Civ. P. 8(c)). Strickland’s Auto did not raise estoppel in its Answer. (See Answer,

Docket Entry 8.)       However, “absent unfair surprise or prejudice to the plaintiff, a

defendant’s affirmative defense is not waived when it is first raised in a pre-trial dispositive

motion[.]” Brinkley v. Harbour Recreation Club, 180 F.3d 598, 612 (4th Cir. 1999).


                                                17


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 17 of 32
       The North Carolina Supreme Court held:

               Estoppel by misrepresentation or equitable estoppel grows out
               of such conduct of a party as absolutely precludes him, both at
               law and in equity, from asserting rights which might perhaps have
               otherwise existed, either of property, of contract, or of remedy,
               as against another person who in good faith relied upon such
               conduct, and has been led thereby to change his position for the
               worse, and who on his part acquires some corresponding right,
               either of contract or of remedy.

Scott v. Bryan, 210 N.C. 478, 187 S.E. 756, 757 (1936).                    The essential elements

of equitable estoppel are:

               “(1) conduct on the part of the party sought to be estopped which
               amounts to a false representation or concealment of material
               facts; (2) the intention that such conduct will be acted on by the
               other party; and (3) knowledge, actual or constructive, of the real
               facts. The party asserting the defense must have (1) a lack of
               knowledge and the means of knowledge as to the real facts in
               question; and (2) relied upon the conduct of the party sought to
               be estopped to his prejudice.”

White v. Consol. Planning, Inc., 166 N.C. App. 283, 305, 603 S.E.2d 147, 162 (2004) (internal

quotations and citation omitted).

       Strickland’s Auto presents no more than a conclusory argument of estoppel.

Strickland’s Auto asserts that Farm Bureau “was aware of and was even updated” about the

status of the Bassett Action by virtue of Farm Bureau’s counsel’s appearance at a deposition,

and also aware of mediation but refused to participate.10 (Docket Entry 25 at 10; see also List



10
   Farm Bureau was not required to intervene in the Bassett Action, nor required to participate in
mediation proceedings as a non-party. See Taylor v. Green, 242 N.C. 156, 158, 87 S.E.2d 11, 13 (1955)
(“when [insurer] pays the insured in part . . ., the [insurer] is subrogated . . . to the rights of the
insured against the tort feasor and . . . becomes a proper although not a necessary party to the
litigation”); Burgess v. Trevathan, 236 N.C. 157, 160, 72 S.E.2d 231, 233 (1952) (“The insured may
recover judgment against the tort-feasor in such case for the full amount of the loss without the
                                                  18


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 18 of 32
of Appearances at Ivan Ruman Collins Dep., Docket Entry 25-4 at 3.) However, Strickland’s

Auto provides no evidence showing that it relied upon Farm Bureau’s representations or

conduct to enter a settlement and execute a Release with the Bassetts.                  Moreover, if

Strickland’s Auto assumed that Farm Bureau “would recover its proportionate amount of the

settlement funds from the Bassetts[,]” (see Docket Entry 25 at 9), it could have simply

ascertained the truth of such fact. See Smith v. HBE Corp., 655 F. Supp. 59, 66-67 (E.D.N.C.

1986) (citation omitted) (“[H]e who claims the benefit of an equitable estoppel on the ground

that he has been misled by the representations of another must not have been misled through

his own want of reasonable care and circumspection.”), aff’d, 811 F.2d 1505 (4th Cir. 1987);

Hawkins v. M & J Fin. Corp., 238 N.C. 174, 179, 77 S.E.2d 669, 673 (1953) (“[E]stoppel

ordinarily will be denied where the party claiming it was put on inquiry as to the truth and had

available the means for ascertaining it.”). Indeed, “a tortfeasor cannot expect to rely on a

release from the victim if he or she knows that equity has transferred a portion of the victim’s

claim into the hands of a third party, who has paid part of what the tortfeasor by rights should

pay.” 44A Am. Jur. 2d Insurance § 1792. Therefore, Strickland’s Auto’s argument fails.

       Likewise, Strickland’s Auto’s remaining arguments fail. To the extent it argues that

Farm Bureau’s knowledge of the Release precludes its ability to assert subrogation rights, this

argument too fails. What is relevant here is Strickland’s Auto’s knowledge of Farm Bureau’s

subrogation rights prior to execution of the settlement and Release. See Wichnoski, 251 N.C.

App. at 397, 796 S.E.2d at 38-39; Blackwelder, 103 N.C. App. at 658, 406 S.E.2d at 302; Canada


joinder of the insurance company.”); see also Middle District Local Rule 83.9e(d) (requiring a
“representative of the insurance carrier for any party against whom a claim is made”).


                                                  19


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 19 of 32
Dry, 268 N.C. at 508, 151 S.E.2d at 17; accord 44A Am. Jur. 2d Insurance § 1793 (“[I]f the

wrongdoer settles with the insured after such a payment without the consent of the insurer

and with knowledge of the insurer’s payment and right of subrogation, the insurer’s right to

subrogation is not defeated by the settlement.”). Strickland’s Auto also argues that the Bassetts

are responsible for any payment to Farm Bureau. (Docket Entry 25 at 11-14.) That may be

true in instances where an insured holds proceeds of a judgment, for the benefit of the insurer,

for the full amount of the loss. See e.g., Burgess, 236 N.C. at 160, 72 S.E.2d at 233 (“The insured

may recover judgment against the tort-feasor . . . for the full amount of the loss without the

joinder of the insurance company [but] [h]e holds the proceeds of the judgment, however, as

a trustee for . . . the insurance company to the extent of the insurance paid by it.”); Fid. Ins.

Co., 165 N.C. 136, 80 S.E. at 1072 (“But if [the insured] had recovered of defendant the full

value of his property, the [insurers] would have only the right to hold [the insured] as a trustee

for their benefit to the extent of the insurance money paid. They could not recover of the

defendant.”). However, such circumstances are not applicable here as the Bassett Action was

not pursued to judgment, but rather ended in settlement, and Strickland’s Auto’s Release only

accounted for approximately one-third of the Bassetts’ total losses. See Docket Entry 25 at

13; see also Canada Dry, 268 N.C. at 507, 151 S.E.2d at 17 (citation omitted) (with knowledge

of insurer’s subrogation rights, a tort-feasor’s payment made to insured and “release taken will

be construed as a mere adjustment of the uncompensated portion of the loss. Insurer may

then assert its right against the Tort-feasor.”). Lastly, Strickland’s Auto argues that Farm

Bureau is bound pursuant to the doctrine of accord and satisfaction. (Docket Entry 25 at 14-

15.) For the reasons previously discussed herein, this argument fails.


                                                20


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 20 of 32
       In sum, for the reasons previously discussed, Farm Bureau’s motion for partial

summary judgment should be granted in part and Strickland’s Auto’s First, Second, and Third

Affirmative Defenses as they relate to the Farm Bureau’s subrogation rights pertaining to

Bassett Gutters should be dismissed as a matter of law.

       B. Strickland’s Auto’s Motion for Summary Judgment

          1. Strickland’s Auto’s First, Second, and Third Affirmative Defenses

       Strickland’s Auto also moves for summary judgment on its First, Second, and Third

Affirmative Defenses. Strickland’s Auto’s arguments are similar to those made in opposition

to Farm Bureau’s’ motion. (See Docket Entry 28 at 12-15.) To such extent, for the reasons

previously discussed, those affirmative defenses should be dismissed as they relate to the Farm

Bureau’s subrogation rights pertaining to Bassett Gutters. Strickland’s Auto also argues that

the Release is valid and enforceable against Farm Bureau based upon general contractual

principles governing releases under North Carolina law. (Id. at 7-11.) Again, Strickland’s

Auto’s argument misses the mark. As previously discussed, prior to the execution of the

Release, Farm Bureau’s subrogation rights were already perfected; thus, the Bassetts’

subsequent conduct could not waive or release said rights. See Powell & Powell, 171 N.C. at

290, 88 S.E. at 430. Moreover, because Strickland’s Auto was aware of Farm Bureau’s

subrogation rights at the time it executed the Release, Strickland’s Auto cannot now use the

Release as a defense against Farm Bureau. See Blackwelder, 103 N.C. App. at 658, 406 S.E.2d

at 302; Canada Dry, 268 N.C. at 508, 151 S.E.2d at 17.




                                              21


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 21 of 32
           2. Farm Bureau’s Negligence (Res Ipsa Loquitur) Claim

       Strickland’s Auto next contends that Farm Bureau’s second cause of action—

negligence under the doctrine of res ipsa loquitur—should be dismissed because Strickland’s

Auto was not in the possession, control or management of the Tractor at the time of the

underlying incident. (Docket Entry 28 at 16-18.) Strickland’s Auto alleges that, because the

fire started almost three weeks after it relinquished control of the Tractor to the Bassetts (or

an agent of the Bassetts), the doctrine of res ipsa loquitur is inapplicable to the facts before the

Court. (Id. at 17.)

       Under the principle of res ipsa loquitur,

              [w]hen an instrumentality which caused an injury to plaintiff is
              shown to be under the control and operation of the defendant,
              and the accident is one which, in the ordinary, course of events,
              does not happen if those who have the management of it use the
              proper care, the occurrence itself is some evidence that it arose
              from want of care.

Kekelis v. Whitin Mach. Works, 273 N.C. 439, 443, 160 S.E.2d 320, 322-23 (1968) (citation

omitted). Normally, res ipsa loquitur requires that the instrumentality which caused the injury

to be shown to have been under the control and operation of the defendant. See Owens v.

Owens, 766 F.2d 145, 150-51 n.9 (4th Cir. 1985) (finding doctrine of res ipsa loquitur inapplicable

where defendant did not have control over medical equipment at issue); Hollenbeck v. Ramset

Fasteners, Inc., 267 N.C. 401, 404, 148 S.E.2d 287, 289 (1966) (holding that res ipsa loquitur

inapplicable where plaintiff had used the tool for a number of years, making it unreasonable

to assume that defendant had knowledge superior to plaintiff’s with regard to the use or

condition of the tool). However, the Supreme Court of North Carolina has recognized res ipsa

loquitur can apply when a plaintiff eliminates the negligence of all others who had control of

                                                   22


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 22 of 32
the instrumentality causing the injury. Kekelis, 273 N.C. at 444-45, 160 S.E.2d at 323-24. If a

plaintiff can do so, “the only inference remaining is that the fault was the defendant’s, [and]

the plaintiff has produced sufficient circumstantial evidence to take his case to the jury.” Id.,

273 N.C. at 444, 160 S.E.2d at 323.

        To further explain the foregoing rule, the court in Kekelis cited the Supreme Court of

Louisiana in Plunkett v. United Electric Service, 214 La. 145, 36 So.2d 704, 3 A.L.R.2d 1437:

                There the defendant installed a gas heater in the attic of the
                plaintiff's home on December 22nd. About 10:00 p.m. on
                December 24th, electricity was cut off when an ice storm caused
                wires to break. About 6:00 a.m. on December 25th, a fire started
                from the heating unit and caused extensive damage to the house.
                The plaintiff sued for damages and relied upon the doctrine of
                Res ipsa loquitur even though, ‘at the time of the fire, the heating
                unit was in plaintiff’s home and under their control and
                management.’ The trial court found that the plaintiff had not
                tampered with the furnace since the defendant left the premises
                39 hours earlier. In awarding damages, the court said that the only
                logical inference was that some fault on the defendant’s part had
                caused the fire. After the plaintiff had shown freedom of fault on
                the part of all through whose hands the instrumentality had
                passed after it left the defendant, the doctrine of Res ipsa loquitur
                then became applicable because-the court said-it was ‘reasonably
                evident that the damage would not have been caused if the device
                had been free from defect and had been properly installed.’

Kekelis, 273 N.C. at 444, 160 S.E.2d at 323–24 (1968) (citing Plunkett, 214 La. at 167, 36 So.2d at

711, 3 A.L.R.2d at 1446) (emphasis added). Plunkett recognized the uniqueness of invoking res

ipsa loquitur under its facts:

                It must be remembered that, in cases like this, (unlike most
                instances where res ipsa loquitur is invoked) the plaintiff does not
                obtain the benefit of the doctrine by merely showing the unusual
                accident and the resulting injury. On the contrary, plaintiff is
                required to establish with certainty that the instrumentality
                installed by defendant is the source of the damage; that he was
                without fault and that the time elapsing between the installation
                                                 23


      Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 23 of 32
               and the damage was such as to make it reasonably evident that
               the damage would not have been caused if the device had been
               free from defect and had been properly installed.

214 La. at 167, 36 So. 2d at 711, 3 A.L.R.2d at 1446.

       Here, the facts differ from Plunkett such that the doctrine of res ispa loquitor should not

apply. The installation work for the replacement engine was completed on the Tractor at

Strickland’s Auto’s shop on April 13, 2016. (See Compl. ¶¶ 36-37; Ivan Ruman Collins Dep.,

Docket Entry 27-4 at 3-4.) Ronald Bassett and another individual picked up the Tractor from

Strickland’s Auto on April 29, 2016 and drove the Tractor back to the Bassetts’ property,

stopping at an Applebee’s. (Bassett Gutters’ Interrog. Resp. Nos. 6 & 7, Docket Entry 27-6

at 5; R. Bassett Interrog. Resp. Nos. 6 & 7, Docket Entry 27-7 at 4-5.) On May 20, 2016,

approximately three weeks later, two members of the Bassett family washed the Tractor and

Ronald Bassett moved it into the Garage. (R. Bassett Interrog. Resp. No. 7, Docket Entry 27-

7 at 5.) The fire occurred the same day, resulting in damages. (R. Bassett Interrog. Resp. No.

9, Docket Entry 27-7 at 7.) Farm Bureau’s investigators concluded that the fire initiated in the

engine compartment of the Tractor near the alternator, more specifically, due to improper

installation of electrical wiring. (Ivan Ruman Collins Dep., Docket Entry 29-1.)

       Viewing the facts in favor of the nonmoving party, the evidence does not demonstrate

that the Tractor was in the possession and control of Strickland’s Auto at the time of the fire

to support the application of the res ipsa doctrine. The Bassetts retrieved the Tractor from

Strickland’s Auto’s shop approximately three weeks prior to the fire, drove it back to the

Bassetts’ property, where it remained until the date of the fire. See Poindexter v. Sanco Corp., 44

N.C. App. 694, 700, 262 S.E.2d 333, 338 (1980) (citation omitted) (“It is a well settled rule that


                                                24


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 24 of 32
Res ipsa loquitur does not apply where the instrumentality causing the injury is not under the

exclusive control or management of the defendant.”).           Nor do the undisputed facts

demonstrate that Farm Bureau has negated fault of all through whose hands the Tractor has

passed since if left Strickland’s Auto’s shop. Kekelis, 273 N.C. at 444-45, 160 S.E.2d at 323-

24. Again, Strickland’s Auto relinquished possession to Ronald Bassett and his agent, the

Tractor was driven from Cana, Virginia to Winston-Salem, North Carolina, it thereafter sat

nearly three-week time period before being washed by members of the Bassett family, and was

then moved into the Garage by Ronald Bassett shortly before the fire started. There is no

evidence here that the Bassetts and their agents were free from all fault. As such, Strickland’s

Auto’s motion for summary judgement as to this issue should be granted and Farm Bureau’s

negligence claim under the doctrine of res ipsa loquitur should be dismissed.

           3. Farm Bureau’s Breach of Warranty/Contract Claim under the UCC

       Strickland’s Auto next contends that Farm Bureau’s third cause of action—breach of

warranty/contract under the UCC—should be dismissed since the UCC does not apply to the

Transaction between the Bassetts and Strickland’s Auto as memorialized by the Repair Order.

(Docket Entry 28 at 18-19.) Strickland’s Auto contends that the Transaction constitutes a

contract for services rather than the sale of goods, thus the UCC does not apply. (Id.)

Strickland’s Auto further argues that because the Bassetts failed to adhere to the warranty

provision requiring return of the Tractor engine, the Bassetts, and thereby Farm Bureau, have

forfeited any right to recover under the warranty. (Id. at 19-20.)

       The UCC governs transactions in goods and does not govern contracts that are for the

provision of services. N.C. Gen. Stat. § 25-2-102; Va. Code Ann. § 8.2-102; see also Hensley v.

                                               25


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 25 of 32
Ray’s Motor Co. of Forest City, Inc., 158 N.C. App. 261, 265, 580 S.E.2d 721, 724 (2003).

However, the UCC also governs transactions involving “certain mixed contracts for goods

and services.” Princess Cruises, Inc. v. Gen. Elec. Co., 143 F.3d 828, 832 (4th Cir. 1998). The

Fourth Circuit and North Carolina courts consider the predominant purpose test, a factual

inquiry to determine whether the contract involved principally the sale of goods or the

provision of services. Coakley & Williams, Inc. v. Shatterproof Glass Corp., 706 F.2d 456, 458-60

& n.11 (4th Cir. 1983); Hensley, 158 N.C. App. at 265-66, 580 S.E.2d at 724-25. In making

such a determination, a fact finder considers three factors: “(1) the language of the contract,

(2) the nature of the business of the supplier, and (3) the intrinsic worth of the material

involved.” Coakley, 706 F.2d at 460; Hensley, 158 N.C. App. at 266, 580 S.E.2d at 724-25.11

        Here, viewing the facts in light most favorable to Farm Bureau, a factfinder could

reasonably conclude that the Transaction predominantly concerned the sale of goods, which

precludes summary judgment on this issue. As to the first Coakley factor, while the underlying

agreement was to replace the tractor engine, it is unclear whether the predominant purpose

was for the purchase of the replacement parts or the actual service in replacing the engine.

The only memorialization of the Transaction provided by either party is the Repair Order

which, by name, is indicative of a services contract.12 (Repair Order, Docket Entry 1-1.)


11 Lower courts in Virginia have also considered the “predominance” factor of mixed contracts. See
Stoney v. Franklin, 54 Va. Cir. 591 (2001) (“If a contract involves both goods and services, it qualifies
as a UCC contract only if its ‘predominant thrust’ is the purchase of goods ‘with labor incidentally
involved.’ ”); Genito Glenn, L.P. v. Nat’l Hous. Bldg. Corp., 50 Va. Cir. 71 (1999) (considering Coakley
predominant test factors); Fournier Furniture, Inc. v. Waltz-Holst Blow Pipe Co., 980 F. Supp. 187, 189
(W.D. Va. 1997) (considering predominance test and applying “such factors as the language of the
contract, the structure of the compensation, and the ratio of material supplied to labor expended”).
12
  The Court notes that the Repair Order exhibit is a carbonless copy paper facsimile and is
somewhat illegible.
                                                   26


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 26 of 32
However, the Repair Order lists itemized parts with pricing that the Bassetts’ purchased but

does not include any writing in the “Description of Work” section. (See id.) The Repair Order

further lists the cost of “labor only” and “parts” separately, and language regarding warranties

against     “Major    Engine    Failure”   and    regarding    refunds     and    exchanges     on

electrical/nonelectrical parts. (Id.) All together, the language of the Repair Order is unclear

as to whether the Transaction was predominately for the sale of goods or the rendition of

services.

          The second Coakley factor—the nature of Strickland’s Auto’s business—is also

inconclusive based on the evidence before the Court. While the full name of Strickland’s

Auto’s business, “Strickland’s Auto & Truck Repairs, Inc.,” suggests that Strickland’s Auto

primarily provides repair services for automobiles and trucks, portions of its website suggests

otherwise. It lists 21 categories of featured products and touts the sale of such products in

various sections and specific pricing of such items. (See Strickland Website Content, Docket

Entry 29-2.) As such, it is unclear as to the true nature of Strickland’s Auto’s business at this

time.

          Finally, the third Coakley factor—the intrinsic worth of the materials supplied—leans

towards the Transaction being a sale of goods. As listed on the Repair Order, the replacement

parts provided by Strickland’s Auto were valued at $7,987.40 while labor was valued at $4,500.

(Repair Order at 1; see also BMC Indus., Inc. v. Barth Indus., Inc., 160 F.3d 1322, 1330 (11th Cir.

1998) (“When . . . the charge for goods exceeds that for services, the contract is more likely to

be for goods.”).) However, while the intrinsic worth of the replacement parts is greater than

the services, this alone does not determine whether the predominant purpose of the


                                                 27


        Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 27 of 32
Transaction is for the sale of goods. See Smart Online, Inc. v. Opensite Techs., Inc., No. 01 CVS

09604, 2003 WL 21555316, at *2 (N.C. Super. June 17, 2003) (unpublished) (citation omitted)

(“Courts have examined several factors under [predominant factor] test but have not found

any one factor to be dispositive of the issue.”). In sum, genuine issues of material fact remain

as to the Coakley factors, thus precluding a finding that the Transaction was predominantly for

the purpose of providing services as a matter of law.13 Accordingly, Strickland’s Auto is not

entitled to summary judgment on Farm Bureau’s third cause of action.

       Strickland’s Auto also argues that Farm Bureau’s third cause of action should be

dismissed because the Bassetts failed to adhere to plain meaning of the terms of the warranty

provision in the contract. (Docket Entry 28 at 19-20.) More specifically, Strickland’s Auto

contends that the Bassetts never returned the replacement engine to Strickland’s Auto’s shop

as required by the written warranty, thus the warranty is unenforceable. (Id. at 20.) Farm

Bureau argues that it is entitled to pursue all available remedies under the UCC. (Docket Entry

29 at 17-18.)

       More specifically, Farm Bureau contends that the express 60-day warranty against

major engine failure in the Repair Order is “altogether silent as to what remedies are provided

in the event of such engine failure.” (Id. at 18.) Relying on the North Carolina UCC, Farm




13
  The undersigned further notes that the Court in Princess Cruises also gave consideration to the fact
that the plaintiff’s complaint arose from the defendant’s deficient services rather than the furnishing
of deficient parts. 143 F.3d at 834. Here, Farm Bureau’s Complaint alleges that the replacement
engine and associated parts was the “predominate purpose of the transaction” (Compl. ¶ 90) and
further alleges that improper installation of electrical wiring during installation of the replacement
engine was the proximate cause of the Bassetts’ injuries. (Compl. ¶¶ 51, 52, 66-67, 94.) Unlike
Princess Cruises, Farm Bureau’s Complaint here provides no further clarity on the issue of whether, as
a matter of law, that the sale of goods or a provision of services dominated the contract.
                                                  28


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 28 of 32
Bureau contends that such warranty is not limited to any specific remedy, thereby entitling

Farm Bureau to all remedies provided for in the UCC. (Id.; see also N.C. Gen. Stat. § 25-2-

719(2) (“Where circumstances cause an exclusive or limited remedy to fail of its essential

purpose, remedy may be had as provided in this chapter.”) Farm Bureau further relies upon

North Carolina law which presumes that, in the absence of a clear expression to the contrary,

remedies are cumulative rather than exclusive, under the terms of an express warranty. See

N.C. Gen. Stat. § 25-2-719(1)(b) (“resort to a remedy as provided is optional unless the remedy

is expressly agreed to be exclusive, in which case it is the sole remedy.”) As Farm Bureau

argues, “[t]o strictly adhere to the express language of the ‘warranty’ provided would effectively

strip the Bassetts and Farm Bureau of any relief causing the ‘warranty’ to fail of its essential

purpose.” (Docket Entry 29 at 18.)

       Here, the undersigned has previously concluded that genuine issues of material fact

exist regarding the UCC’s applicability here. Because the basis of Farm Bureau’s instant

argument, too, turns on the application of the UCC, a finding in favor of Strickland’s Auto on

this issue at summary judgment is inappropriate. Thus, the motion should be denied as to this

argument.

            4. Farm Bureau’s Negligence Claim

       Lastly, Strickland’s Auto argues that Farm Bureau’s First Cause of Action—

negligence—should be dismissed because the claims here arise solely out of an alleged breach

of contract, not negligence. (Docket Entry 28 at 21-22.) Farm Bureau argues that the

economic loss rule does not bar its negligence claims because Strickland’s Auto’s negligence

caused damage to property beyond the Tractor’s engine, and to property owned by persons


                                               29


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 29 of 32
other than Bassett Gutters, the promisee of the contract. (Docket Entry 29 at 10-12.) The

undersigned agrees with Farm Bureau.

       Under the economic loss rule, in general, a breach of contract claim will not support

the assertion of tort claims as well. Schumacher Immobilien Und Beteiligungs AD v. Prova, Inc., No.

1:09CV18, 2010 WL 2867603, at *8 (M.D.N.C. Jul. 21, 2010) (“It is well settled under North

Carolina law that a mere breach of contract cannot sustain claims sounding in tort.”)

(unpublished), recommendation adopted, 2010 WL 3943754 (M.D.N.C. Oct. 7, 2010)

(unpublished); N.C. State Ports Auth. v. Lloyd A. Fry Roofing Co., 294 N.C. 73, 81, 240 S.E.2d

345, 350 (1978) (“Ordinarily a breach of contract does not give rise to a tort action by the

promisee against the promisor.”) (citation omitted), rejected in part on other grounds by Trs. of Rowan

Tech. Coll. v. J. Hyatt Hammond Assoc, 313 N.C. 230, 242, 328 S.E.2d 274, 281 (1985). “This is

true even where the failure to perform the contract is due to the negligent or intentional

conduct of the party and the injury resulting from the breach is the subject of the contract.”

Modern Auto. Network, LLC v. E. All. Ins. Co., 416 F. Supp. 3d 529, 545 (M.D.N.C.

2019), aff’d, No. 19-2143, 2021 WL 164681 (4th Cir. Jan. 19, 2021).

       The North Carolina Court of Appeals held that “[i]t is the law of contract and not the

law of negligence which defines the obligations and remedies of the parties in such a situation.”

Kaleel Builders, Inc. v. Ashby, 161 N.C. App. 34, 43, 587 S.E.2d 470, 476 (2003). “The rationale

for the economic loss rule is that the sale of goods is accomplished by contract and the parties

are free to include, or exclude, provisions as to the parties’ respective rights and remedies,

should the product prove to be defective.” Moore v. Coachmen Indus., Inc., 129 N.C. App. 389,

401-02, 499 S.E.2d 772, 780 (1998). Therefore, “a tort action must be grounded on a violation


                                                  30


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 30 of 32
of a duty imposed by operation of law, not a violation of a duty arising purely from the

contractual relationship of the parties.” City of High Point, N. Carolina v. Suez Treatment Sols. Inc.,

No. 1:19CV540, 2020 WL 1307017, at *5 (M.D.N.C. Mar. 19, 2020) (unpublished) (internal

quotation marks and citation omitted).

       There are, however, four exceptions to the economic loss rule if the injury proximately

caused by the promisor’s negligence:

               (1) was an injury to the person or property of someone other than
               the promisee[;]

               (2) was to property of the promisee other than the property
               which was the subject of the contract, or was a personal injury to
               the promisee[;]

               (3) was loss of or damage to the promisee’s property, which was
               the subject of the contract, the promisor being charged by law, as
               a matter of public policy, with the duty to use care in the
               safeguarding of the property from harm, as in the case of a
               common carrier, innkeeper or other bailee[; or]

               (4) was a wilful injury to or a conversion of the property of the
               promisee, which was the subject of the contract, by the promisor.

Ellis v. La.-Pac. Corp., 699 F.3d 778, 783-84 (4th Cir. 2012) (quoting N.C. State Ports Auth., 294

N.C. at 82, 240 S.E.2d at, 350-51).

       Here, the first and second exceptions are applicable. First, there was an injury to the

person or property of someone other than the promisee. The Repair Order was in regard to

the Replacement engine in the Tractor owned by Bassett Gutters. However, in addition to

Strickland’s Auto’s alleged negligence that caused the fire damage to property owned by

Bassett Gutters, the fire also damaged property belonging to the Bassetts in general. (Ronald

Bassett’s Interrog. Resp. Nos. 4 & 14, Docket Entry 27-7 at 3, 11.) And even if the first


                                                  31


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 31 of 32
exception were not applicable here, the second exception is more clearly evident. Strickland’s

Auto’s purported negligence caused damage to property other than the Tractor’s replacement

engine (and associated parts), which were the subject of the Repair Order. There was damage

to the Bassetts’ Garage and specialized equipment, cars, tools, and other machinery. (Id.; see

also Severn Peanut Co. v. Indus. Fumigant Co., 826 F. Supp. 2d 871, 874 (E.D.N.C. 2011) (applying

second exception to the economic loss rule).) Thus, because there are exceptions applicable

here to the economic loss rule, Strickland’s Auto’s motion for summary judgment as to Farm

Bureau’s First cause of action for negligence should not be granted.

V.     CONCLUSION

       For the reasons stated herein, IT IS HEREBY RECOMMENDED that Farm

Bureau’s Motion for Partial Summary Judgment (Docket Entry 20) be GRANTED to the

extent Strickland’s Auto’s First, Second, and Third Affirmative Defenses (related to Farm

Bureau’s subrogation rights pertaining to Bassett Gutters) be dismissed, but the motion be

otherwise DENIED.

       IT IS FURTHER RECOMMENDED that Strickland’s Auto’s Motion for

Summary Judgment (Docket Entry 27) be GRANTED to the extent that Farm Bureau’s

second cause of action for negligence under the doctrine of res ipsa loquitur be dismissed, but

otherwise DENIED in all other aspects.


                                                    _________________________
                                                            Joe L. Webster
                                                    United States Magistrate Judge


February 18, 2021
Durham, North Carolina

                                               32


     Case 1:19-cv-00513-LCB-JLW Document 34 Filed 02/18/21 Page 32 of 32
